MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),                               Jun 11 2018, 6:22 am
this Memorandum Decision shall not be
                                                                         CLERK
regarded as precedent or cited before any                            Indiana Supreme Court
                                                                        Court of Appeals
court except for the purpose of establishing                              and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Monika Prekopa Talbot
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jason E. Walls,                                          June 11, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-264
        v.                                               Appeal from the
                                                         Henry Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Kit C. Dean Crane, Judge
                                                         Trial Court Cause No.
                                                         33C02-1709-F6-431



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-264 | June 11, 2018                 Page 1 of 5
[1]   Jason E. Walls (“Walls”) pleaded guilty to possession of methamphetamine1 as

      a Level 6 felony and was sentenced to two and a half years with six months

      suspended to probation. Walls appeals his sentence and raises the following

      issue for our review: whether his sentence is inappropriate in light of the nature

      of the offense and the character of the offender.


[2]   We affirm.


                                      Facts and Procedural History
[3]   While investigating the theft of several credit cards from a home, police learned

      that one of the credit cards had been used to rent a hotel room. Police officers

      went to the hotel and knocked on the door of the rented room. There, they

      encountered Walls and his wife. The officers observed syringes in plain view

      and arrested Walls. While conducting a search of Walls’s person, the officers

      found a small baggie of methamphetamine in his wallet and a syringe

      containing liquid methamphetamine.


[4]   On September 12, 2017, the State charged Walls with Level 6 felony possession

      of methamphetamine, Level 6 felony unlawful possession of a syringe, Level 6

      felony maintaining a common nuisance, and Class A misdemeanor theft. On

      November 28, 2017, pursuant to a plea agreement with the State, Walls pleaded

      guilty to Level 6 felony possession of methamphetamine in exchange for the




      1
          See Ind. Code § 35-48-4-6.1(a).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-264 | June 11, 2018   Page 2 of 5
      dismissal of the remaining charges in this case and in one other case.

      Sentencing was left to the discretion of the trial court. On January 4, 2018, the

      trial court sentenced Walls to two and a half years with six months suspended

      to probation. Walls now appeals.


                                     Discussion and Decision
[5]   Pursuant to Indiana Appellate Rule 7(B), this court “may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” Our Supreme Court has explained that the

      principal role of appellate review should be to attempt to leaven the outliers, not

      to achieve a perceived correct result in each case. Brown v. State, 52 N.E.3d 945,

      954 (Ind. Ct. App. 2016) (citing Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

      2008)), trans. denied. We independently examine the nature of a defendant’s

      offenses and his character under Appellate Rule 7(B) with substantial deference

      to the trial court’s sentence. Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015).

      “In conducting our review, we do not look to see whether the defendant’s

      sentence is appropriate or if another sentence might be more appropriate;

      rather, the test is whether the sentence is ‘inappropriate.’” Barker v. State, 994
N.E.2d 306, 315 (Ind. Ct. App. 2013), trans. denied. The defendant bears the

      burden of persuading us that his sentence is inappropriate. Brown, 52 N.E.3d at

      954.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-264 | June 11, 2018   Page 3 of 5
[6]   Walls argues that his two and a half-year sentence is inappropriate in light of

      the nature of the offense and his character. Specifically, he contends that the

      nature of his offense is minor because he was only in possession of a small

      quantity of methamphetamine that was presumably for personal use. Walls

      also asserts that based on his character his sentence should be found

      inappropriate because he accepted responsibility by pleading guilty, he had led

      a law-abiding life for many years before his current crime, and he had minor

      children who had been removed from his care due to this crime.


[7]   “As to the nature of the offense, the advisory sentence is the starting point the

      legislature has selected as an appropriate sentence for the crime committed.”

      Kunberger v. State, 46 N.E.3d 966, 973 (Ind. Ct. App. 2015). In the present case,

      Walls was convicted of Level 6 felony possession of methamphetamine. The

      advisory sentence for a Level 6 felony is one year, with a range of between six

      months and two and a half years. Ind. Code § 35-50-2-7(b). The trial court

      sentenced Walls to two and a half years with six months suspended to

      probation.


[8]   The nature of the offense is found in the details and circumstances of the

      commission of the offense and the defendant’s participation. Croy v. State, 953
N.E.2d 660, 664 (Ind. Ct. App. 2011). Here, Walls knowingly or intentionally

      possessed methamphetamine. Although the amount of the drug he possessed

      was evidently less than five grams since he was charged with a Level 6 felony,

      this is already taken into consideration by the statute under which Walls was

      charged. If he had possessed a larger amount, he would have been charged

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-264 | June 11, 2018   Page 4 of 5
       accordingly with a higher offense. Additionally, the fact that the

       methamphetamine was only for personal use was already considered in

       charging Walls since he was only charged with possession and not dealing

       methamphetamine.


[9]    “The character of the offender is found in what we learn of the offender’s life

       and conduct.” Croy, 953 N.E.2d at 664. As to Walls’s character, he has a

       lengthy criminal history, which consists of convictions for possession of

       marijuana, driving while suspended, operating a vehicle while intoxicated,

       possession of a controlled substance, theft, public intoxication, forgery, failure

       to return to lawful detention, possession of stolen property, burglary, and

       operating a vehicle as a habitual traffic violator. Additionally, Walls was out

       on bond when he committed the present offense. This lengthy criminal history

       and the commission of additional crimes while out on bond demonstrate a lack

       of respect for the law. Further, although Walls did plead guilty and take

       responsibility for his actions, he already received a significant benefit because,

       in exchange for his guilty plea, the State dismissed three other counts, which

       included two other Level 6 felonies and one Class A misdemeanor. Based on

       the nature of the offense and the character of the offender, we conclude that

       Walls’s sentence is not inappropriate under Appellate Rule 7(B).


[10]   Affirmed.


[11]   Baker, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-264 | June 11, 2018   Page 5 of 5